Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority date of 06/27/2016 is acknowledged.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown, without entering any new matter: the platform being extendable in claim 5.

Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter.  It is unclear how the platform being extendable.

Claims 1, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Moon, Sr. (4717168) in view of  Hall (3947054).  Moon teaches a frame 20, frame wheels 14, extender device comprising a platform 38+126, platform wheel 18.  Moon meets all claimed limitations except for the connector device on the platform to removably attach the platform to the frame and to removably attach the platform to a first bag and a frame connector device to removably attach the bag to the frame.     Hall teaches that it is known in the art to provide first extender connector device (the cable 18) the platform to removably attach the platform to the frame (fig. 1) and to removably attach the platform to a first bag (2, 4, 6), and a frame connector device being the hook 16 to removaly attach the bag to the frame.  It would have been obvious to one of .
Regarding claim 7, note the any of the bags in Moon, Sr. or Hall can hold a laptop as claimed. In the alternative, it would have been obvious to one of ordinary skill in the art to provide a laptop bag to provide an alternative luggage.
Claims 2-5, 9-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over the Moon rejection, as set forth above, and further in view of Abrams (5348325).  Abrams teaches that it is known in the art to provide a luggage with two extender connectors (note the two straps 330).  It would have been obvious to one of ordinary skill in the art to provide additional security.

Claims 1, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamura (7014020), or in the alternative under 35 U.S.C. 103 as being unpatentable over  Tamura in view Halif (20040238303).  Tamura teaches a frame, frame wheels 14b, extender device comprising a platform 12, connector device (note there are two magnets on the surface of travel body and the folding plate 12 at 20)
“Moreover, an S-to-N pole magnet 20 may be attached to the surface portion of the travel bag body 11 and the folding plate 12.” (with emphasis)
	Regarding the connector device to removably attaching the first bag, note that the first bag is recited only as an intended use. 

Claims 1, 5, and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over  Tamura in view Halif (20040238303).  
 In the alternative, it would have been obvious to one of ordinary skill in the art to provide a bag with fastener 34 on the bottom for attaching with the platform and another fastener 34 for attaching to the frame.  It would have been obvious to one of ordinary skill in the art to provide a first bag with connector for connecting to the platform and the frame to provide added storage and to provide added security.
Claims 2-3, and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tamura in view Halif (20040238303) and further in view of Guza (7222705) and further in view of Scholtyssek (EP0187318).  Regarding the second luggage, Scholtyssek teaches that it is known in the art to provide a plurality of bag on a platform (fig. 4), it would have been obvious to one of ordinary skill in the art to provide a second bag as taught by Scholtyssek to store additional travel contents.  
Regarding the second extender connector, Tamura does not teach the second bag and the second extender connector device.  Guza teaches that it is known in the art to provide a plurality of magnets 44 on the same foldable part.  It would have been obvious to one of ordinary skill in the art to provide second extender connector device as taught by Guza to provide added security.
 	Regarding claim 12, note that the “bracket device” is broad and any parts at 13 would meet the claim.  The second bag in claim 12 are recited only as an intended use.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Scholtyssek (EP0187318) in view of Tamura, and further in view Halif.  Scholtyssek teaches a frame 16, .  
Tamura teaches that it is known in the art to provide frame connector device on the platform and on the frame.  It would have been obvious to one of ordinary skill in the art to provide magnets on the platform and on the frame to keep the platforms secured.   Halif also teaches that it is known in the art to provide attachment between the transporting bag and the platform.  It would have been obvious to one of ordinary skill in the art to use the magnets in Tamura for attaching the various bags to platform to keep the contents secured and stable during transport. 
Regarding claim 12, note that “bracket” is broad and the additional platform 20 in fig. 4 comprises the claimed bracket.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI M MAI whose telephone number is (571)272-4541.  The examiner can normally be reached on 8am-5pm (Mon-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TRI M. MAI
Examiner
Art Unit 3733



/TRI M MAI/            Examiner, Art Unit 3733